Citation Nr: 1014148	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for perforated bowel and acute pancreatitis following 
colonoscopy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This appeal arose from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

In March 2009, the Veteran submitted a statement raising a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD). In June 2009, he submitted another 
statement, which raised a claim for entitlement to aid and 
attendance benefits. These issues have not been adjudicated 
by the RO. Therefore, the Board does not have jurisdiction 
over them, and they are REFERRED to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation under 38 
U.S.C.A. § 1151 for perforated bowel and acute pancreatitis 
following colonoscopy at a VA Medical Center (VAMC) in 
February 2007. The Veteran contends, and VA medical records 
confirm, that he underwent a routine colonoscopy on February 
23, 2007, at the VA Medical Center in Bay Pines. He 
experienced abdominal pain immediately after the procedure, 
which worsened the following day and he returned to the 
Emergency Room. He was evaluated and discharged, but later 
returned with excruciating pain. The evidence shows that he 
then required an emergency surgery due to a bowel perforation 
and was subsequently treated through exploratory laparotomy 
with ileostomy. Several months of rehabilitation were 
required on an in-patient basis. In December 2009, nearly 
three years following the surgery, the Veteran testified that 
he continued to have an open wound on his abdomen. See Travel 
Board Hearing transcript at page 8. He is required to take 
Procrit for his blood, and he cannot bend over, cannot 
stretch, cannot drive, and must use a cane for walking due to 
instability on his feet and light-headedness. Id. at page 12. 
The wound is approximately 12 inches long, five inches wide, 
and covers his entire abdomen. Id. at page 13; also see 
photograph taken in November 2007.  The question in this case 
is whether benefits under 38 U.S.C.A. § 1151 are warranted as 
a result of treatment by VA.

In general, when a Veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West 2002).

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable. See also 38 
C.F.R. § 3.361 (2009).

In this case, a VA medical opinion was obtained in June 2007.  
The physician opined that the Veteran's bowel perforation was 
"most likely caused by or a result of" the Veteran's 
colonoscopy. And, his "current state of debilitation is most 
likely caused by or a result of his acute illness stemming 
from his bowel perforation." Id. The physician's report, 
however, did not rise to the level required for a 38 U.S.C.A. 
§ 1151 claim.  There was no opinion regarding the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, or whether the Veteran's experience 
was reasonably foreseeable.  A proper opinion will include 
and answer to the question of whether it was proper to send 
the Veteran home after the first time he reported for 
emergency care following the colonoscopy rises to the level 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  The existing report 
is devoid of discussion of these elements, which are 
imperative to a section 1151 analysis. 

The Board finds that an independent medical expert opinion 
(IME) is warranted in this matter. However, the record must 
be fully developed prior to sending the claims folder to an 
IME doctor.  A review of the record reveals that the complete 
records from the VA provided colonoscopy on February 23, 
2007, and the emergency department records between that 
colonoscopy and the February 25, 2007, emergency surgery, 
including discharge notes, are not within the claims folder. 
The record was reviewed and shows that the VA treatment 
records available for the Board's examination start on 
February 25, 2007.  This matter must be remanded prior to 
obtaining an IME so that VA can meet its duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2).

Once the record is complete, an opinion will be obtained that 
addresses whether  carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in conducting the colonoscopy and in it's 
subsequent emergency room treatment of the Veteran.  The 
opinion will also address whether  the Veteran's experience 
was reasonably foreseeable, and will address the peripheral 
issue of whether any of the Veteran's service connected 
disabilities, including diabetes mellitus, aggravate the 
Veteran's severe residuals of his VA provided colonoscopy.  
Again, however, the record must be complete before such an 
opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant, 
non-duplicative VA treatment records, 
including but not limited to the records 
of the Veteran's colonoscopy procedure, 
the emergency department records showing 
two emergency room visits in the days 
immediately following the colonoscopy, and 
VA treatment records for his service-
connected diabetes mellitus.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



